Citation Nr: 1508266	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-03 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1971, and from February 1975 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection and assigned a disability rating of 10 percent for peripheral neuropathy of both the right and left lower extremities, and denied a petition to reopen the previously denied claim of service connection for hypertension.  Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.

The Board notes that the Veteran's appeal originally included a claim of an increased rating for diabetes mellitus.  However, in correspondence accompanying the VA Form 9, his representative specifically indicated that the Veteran was only appealing the issues of service connection for hypertension and an increased rating for a seizure disorder.  Thus, the issue of entitlement to an increased rating for diabetes mellitus is not currently before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).


FINDINGS OF FACT

1.  The RO denied service connection for hypertension in a March 2010 rating decision, of which the Veteran was notified concurrently; he did not appeal this denial and no additional evidence related to the issue of hypertension was received within the appeal period.

2.  No evidence received since the last final denial in March 2010 raises a reasonable chance of substantiating the claim of service connection for hypertension.  

2.  The weight of the evidence shows that the Veteran's peripheral neuropathy of the right lower extremity has been manifested by no more that mild incomplete paralysis of the sciatic nerve.

3.  The weight of the evidence shows that the Veteran's peripheral neuropathy of the left lower extremity has been manifested by no more that mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The March 2010 denial of service connection for hypertension became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2014).

2.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (DC) 8520 (2014). 

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (DC) 8520 (2014). 








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claims, as well as the evidence necessary to reopen the previously denied claim, in August 2011 and April 2012, prior to the initial adjudication of the claims on appeal.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  

Concerning the duty to assist, the RO tried to obtain the Veteran's service treatment records in October 2009, in the context of a prior claim.  In a November 2009 response, the National Personnel Records Center (NPRC) stated that it had been unable to locate the requested records.  In December 2009, the RO notified this finding to the Veteran, asking him to submit copies of the records, if available. 

VA provided VA examinations in April and May 2012 to determine the nature and etiology of the Veteran's claimed disabilities, including his now service-connected peripheral neuropathy.  There is no argument or indication that this examinations are inadequate or that their findings do not reflect the current severity of the disabilities.

VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

Claim to Reopen - Hypertension

Where a claim has been finally adjudicated, new and material evidence must be received to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  However, if new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  38 C.F.R. § 3.156(b); see Bond, 659 F.3d at 1367-68. 

For claims to open that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been received, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.  

The RO initially denied service connection for hypertension in March 2010, based on a finding that there was no evidence of a connection between the Veteran's current hypertension and his military service.  The RO also considered whether hypertension was secondary to Veteran's service-connected diabetes mellitus but found that it pre-dated the diabetes mellitus and that other evidence of record showed the hypertension to be essential, and thus denied the secondary claim on these bases.  The Veteran was notified of this denial and his appellate rights that same month.  Nevertheless, he did not submit a notice of disagreement.  Further, VA did not receive any additional evidence relating to the issue of hypertension within one year of notification of the March 2010 denial.  As such, the March 2010 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.302, 20.1103. 

Since the last final denial, the only evidence received regarding hypertension are the reports of the April and May 2012 VA examinations, which show a diagnosis of hypertension since 2010.  At the time of the March 2010 rating decision, the RO considered the results of a February 2010 VA examination, which also showed a current diagnosis of hypertension.  Moreover, the most recent examination for diabetes mellitus indicated that it had not caused or permanently aggravated the hypertension.  Thus, the evidence received fails to raise a reasonable chance of substantiating the claim.  Accordingly, new and material evidence has not been received, and the claim may not be reopened.  38 C.F.R. § 3.156(a).

Increased Rating for Peripheral Neuropathy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999). 

The Veteran's peripheral neuropathy for each of his lower extremities is currently rated at 10 percent under DC 8520.  He seeks a higher rating.  In this regard, his representative has argued that the Veteran's nerve damage is moderate, rather than mild.  See, e.g., February 2013 substantive appeal; May 2014 appellate brief.

Under DC 8520, complete paralysis of the sciatic nerve with foot dangles and drops, no active movement possible of muscle below the knee, flexion of the knee weakened or lost warrants a 80 percent disability rating.  Severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating. Moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  Moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  38 C.F.R. § 4.124a.

During the April 2012 VA examination for peripheral neuropathy, the examiner noted that the Veteran had mild numbness in both his lower extremities and determined that he had mild incomplete paralysis of both his lower extremities.  Muscle strength and reflex testing yielded normal results.  

The evidence of records reflects that the Veteran's peripheral neuropathy manifests in no worse that mild incomplete paralysis in both his lower extremities.  As such, his symptoms are contemplated by the present rating of 10 percent, and he is not entitled to a higher rating under DC 8520.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating assigned herein.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the preponderance of the evidence is against a rating higher than 10 percent for peripheral neuropathy of both lower extremities.  Therefore, reasonable doubt does not arise, and the claim must be denied in this respect.  38 C.F.R. § 4.3.


ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for hypertension is denied.

Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the left lower extremity is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


